Name: Council Regulation (EEC) No 2005/83 of 18 July 1983 amending, as regards lemons, Annex II to Regulation (EEC) No 1219/83 fixing certain prices and other amounts in the fruit and vegetables sector for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198/4 Official Journal of the European Communities 21 . 7. 83 COUNCIL REGULATION (EEC) No 2005/83 of 18 July 1983 amending, as regards lemons, Annex II to Regulation (EEC) No 1219/83 fixing certain prices and other amounts in the fruit and vegetables sector for the 1983/84 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the 1979 Act of Accession , and in particular Article 72 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit ('), as last amended by Regu ­ lation (EEC) No 2004/83 (2), and in particular Article 7 (2) thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Whereas Regulation (EEC) No 2004/83 , which amends Regulation (EEC) No 2511 /69, lays down that for the 1983/84 marketing year the provisions concerning the fixing of the financial compensation in respect of lemons are those applicable in respect of the pre ­ ceding marketing year ; Whereas, under Article 76 of the 1979 Act of Acces ­ sion , the financial compensation for Greece is to be introduced as laid down in Article 68 (2) (b) of the said Act ; Whereas the amounts in respect of the financial compensation for lemons for the 1983/84 marketing year which are laid down in Regulation (EEC) No 1219/83 (5) should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regualtion (EEC) No 1219/83, the amounts of the financial compensation in respect of lemons are hereby replaced by the following : ' Greece 4,71 Other Member States 7,86 ECU per 100 kilograms net for lemons Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1983 . For the Council The President C. SIMITIS (') OJ No L 318 , 18 . 12 . 1969 , p. 1 . (2) See page 2 of this Official Journal . (3) OJ No C 160, 18 . 6 . 1983, p. 7 . (4) Opinion delivered on 8 July 1983 (not yet published in the Official Journal). O OJ No L 132, 21 . 5 . 1983, p. 21 .